DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on September 26, 2022.  Claims1, 4-6 and 8 are amended. Claim 10 is newly added. Claims 1-10 are pending and examined herein.

Response to Amendment
The rejections of claims 1-9 under 35 U.S.C. 112(b); and claims 5 and 7-9 a under 35 U.S.C. 102(a)(1) as being anticipated by Poree et al. (US20170015638A1) are withdrawn inview of amendment to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
The claims are broad in scope in the recited broad genus of variant or derivative of SEQ ID NO: 48 or 50 having 50% identity over the full length of the respective SEQ ID Nos, or having the various mutations at certain sites as listed, required to have the function of conferring resistance or tolerant to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The Specification has not provided any definition for the terms “variant or derivative”. It is therefore interpreted according to the sequence identity limit (i.e. 50%) set forth in the claims. As such, a variant or derivative sequence of SEQ ID NO: 48 or 50, is a protein having the amino acid sequence with as many as 232 (for SEQ ID NO: 48) amino acid additions, insertions, deletions, or substitutions at any positions of the sequence. The basic mathematic rule of combination dictates that there could be an enormous number of variants or derivatives that are encompassed by the claims.
Even, as claims 6, 8, and 10 specify the sequence variation at one position (by the language “comprising at least one”) among the numerous possible combinations as discussed above, the claims only serve to marginally narrow the breadth of the scope since the possible variants at other 231 positions (e.g. in SEQ ID NO: 48) remain the same.
In short, the claims broadly encompass a myriad of possible HPPD polypeptides having any combinations of amino acid additions, insertions, deletions, or substitutions; which confer the require increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
In view of the broad scope encompassed by the claims, the Specification has described amino acid substitutions at 37 positions in SEQ ID Nos: 2, 5, 8, 11, 14, 17, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 53, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, or 67 (Table 4e) (combined amino acid substitutions of SEQ ID NO: 53). 
However, with regard to the required function of increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide, the Specification has described that transgenic Arabidopsis lines expressing the Scenedesmus obliquus HPPD full length coding sequence (SEQ ID NO: 47) show herbicide tolerance when treated with 25-100 g/ha of 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(1-methyltetrazol-5-yl), which carries an F363I substitution. ( Example 7). 
The Specification has not shown any other amino acid substitutions in any other positions or any other HPPD sequences, to confer increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The Specification has not adequately described the herbicide-resistant variants and derivatives having increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide. The Specification has not sufficiently described the necessary structural features that must be retained by the broad genus of protein variants as to establish a structure-function relationship with respect to the specific function of conferring increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant.  
Initially, it should be noted that the Specification describes the SEQ ID Nos representing HPPD enzyme. This is only identifying characteristics provided by the instant Specification, as to the structure-function relationship of the claimed broad genera of variants. However, while a person skilled in the art might be able to identify a protein as an HPPD, one may not readily recognize if any of its variants or derivatives has the activity of conferring increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant cell. The Specification has not provided any description of the essential structural element that must be possessed by the variants in order to have the specific activity. For example, the Specification has not described the structural determinant for SEQ ID NO: 2 to be only tolerant to 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide, but not other HPPD inhibitors, or vice versa.
Additionally, such a deficiency is not cured by the knowledge available to the skilled artisan at the time the application was filed. For example, Siehl et al (Plant physiology 166.3 (2014): 1162-1176) teaches that despite the availability of structural analysis and rational design, the greatest gains in evolving the HPPD enzyme for inhibitor insensitivity were achieved with the introduction of primarily conservative diversity present in related sequences. Introduction of nonnaturally occurring diversity through saturation mutagenesis revealed novel beneficial mutations that were not available in the natural diversity. Assembling them in random combinations provided a further 3-fold improved fitness. Siehl et al teaches an HPPD variant with the highest fitness parameter, R8-1973, which has 26 amino acid substitutions relative to the native maize HPPD. The substitutions were distributed throughout the amino acid sequence and did not involve an amino acid with any reported role in catalytic function (p. 1172, left, 1st paragraph). The evolution of improved function appeared to occur through the accumulated effect of many small changes outside of the active site that influence the catalytic properties of the enzyme in a manner that is not obvious upon inspection of the structure (p. 1172, left, 1st paragraph). Therefore, the teaches of Siehl et al showed that even at 2014, after the time of the instant invention, the essential structural determinants for HPPD tolerance to various inhibitors were not adequately understood or described, and that a person skilled in the art would not have been able to predict which member of the broadly claimed genera of variants would be resistant to which HPPD-inhibitor herbicides. Furthermore, Siehl et al teaches that there are diverse chemotypes among the registered herbicidal inhibitors of HPPD (and even more diversity when experimental chemistry is taken into consideration), a commercially valuable trait should confer tolerance to most or all of these registered chemistries (p. 1168), left, 3rd paragraph). However, without adequate description or guidance, the skilled artisan has to rely on extensive trial and error experimentation (such as the random mutagenesis and evolution taught by Siehl et al) to identify the resistant variants. 
Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  As discussed above, the broadly claimed genus of protein variants is enormous in size. Even for claims 6, 8, 10, the number of possible combination of amino acid substitutions at any one or more of the other 231 positions besides at any ONE of positions 228, 230, 231…… of SEQ ID NO: 48 is an enormous number. 
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of protein variants that are required to have the specific function of increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant.  
 In contrast, the Specification has only described one amino acid substitution in one HPPD having the required increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant (F363I of Scenedesmus obliquus HPPD, see Example 7). Therefore, the Specification has not described a representative number of species for the claimed broad genus as a whole. This point is particularly relevant because, as discussed above, the state of art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 and 27 of U.S. Patent No. US10779540B2, in view of Tresch et al. (Patent US10619138B2).
 The instant claims are drawn to a method of weed control, comprising applying to a site with plants comprising HPPD as set forth in any of the listed SEQ ID Nos, an HPPD inhibitor herbicide which comprises 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The patented claims are drawn to a method of weed control, comprising applying to plants an HPPD inhibitor herbicide as defined therein, one preferred working example of the herbicide is 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide (See the disclosure at Example 1).
The patent discloses the plants could be any crop plants, such as those having a nucleotide sequence encoding an herbicide tolerant HPPD (col. 49, line 35). Also, the plants listed therein (Col. 48-49) include those plants comprising an wild type HPPD as set forth in the instant claims.
Therefore, although the patent dose not explicitly recite the instantly listed HPPD sequences in the SEQ ID Nos, the patent does nonetheless claim a method which comprise the step of applying the same herbicide to the same plants as the instantly claimed.
Alternatively, it is obvious to use any of the herbicide tolerant HPPD in the art, such as those taught in Tresch, which include many of the instantly listed HPPD sequences, such as SEQ ID NO: 2 which is the same as the instant SEQ ID NO: 48.

    PNG
    media_image1.png
    508
    562
    media_image1.png
    Greyscale

Therefore, although the claimed the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663